Citation Nr: 1720321	
Decision Date: 06/07/17    Archive Date: 06/21/17

DOCKET NO.  00-05 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an initial rating greater than 10 percent for right eye primary open-angle glaucoma.

2. Entitlement to an initial compensable rating for coronary artery disease.

3. Entitlement to service connection for bilateral plantar fasciitis associated with service-connected Achilles tendon disabilities.

4. Entitlement to service connection for diplopia of the right eye, to include as secondary to antibiotic used to treat service-connected epididymitis.

5. Entitlement to service connection for allergies, to include rhinitis, hay fever, and sinusitis.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Parsons, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1979 through July 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2002 and March 2012 rating decisions issued by a Department of Veterans Affairs (VA) Regional Office (RO).

In April 2011, the Board denied the Veteran's claims of entitlement to service connection for right eye diplopia and allergies.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In July 2012, the Court vacated the Board decision and remanded the Veteran's claims for action consistent with the directives of a joint motion for remand (Joint Motion).  These issues are again before the Board for consideration.

In October 2008, the Veteran appeared at a Travel Board hearing before a now retired Veterans Law Judge to address his claims of entitlement to service connection for allergies and diplopia.  The Veteran then appeared before the undersigned Veterans Law Judge at a videoconference in February 2017.  At that hearing, he was informed the judge who presided over his previous hearing had retired.  VA rules require that a Veterans Law Judge who conducts a hearing on an appeal must participate in any decision made on that appeal.  38 U.S.C.A. § 7107(c); 38 C.F.R. § 20.717.  The issues of entitlement to service connection for allergies and diplopia were addressed at the February 2017 hearing, along with the Veteran's more recent appeals.  Transcripts of both hearings are of record.

The Veteran originally filed a claim for diplopia of the left eye in August 2001.  During his October 2008 Travel Board hearing, he asserted that was a mistake, as the issues were actually with his right eye.  The issue of service connection for diplopia was recharacterized accordingly.  It was not until his February 2017 videoconference hearing that he asserted his diplopia was bilateral.  This appeal has been ongoing since 2001 and has consistently been adjudicated as monocular diplopia.  The Veteran did not raise bilateral diplopia as a claim until February 2017.  Effective on and after March 24, 2015, VA updated the regulations concerning the filing of claims.  79 Fed. Reg. 57,660 (Sept. 24, 2014) (codified in 38 C.F.R. Parts 3, 19, and 20 (2015)).  In part, the Department replaced the informal/formal claims process with a standardized and more formal process.  See 79 Fed. Reg. at 57,663-64; see also 38 C.F.R. § 3.155 (2015).  As a result of the rulemaking, a complete claim on an application form is required for all types of claims.  38 C.F.R. § 3.155(d).  A claimant who wants to file for benefits under laws administered by VA but does not communicate that desire on a prescribed VA Form (on paper or electronically) is not considered to have filed a claim.  38 C.F.R. § 3.150(a).  Instead, that person is considered to have requested an application form.  Id.  It does not appear the Agency of Original Jurisdiction (AOJ) responded to this request, and it is referred to the AOJ for appropriate action.

The December 2013 statement of the case addressed ten issues, including service connection claims for chronic renal insufficiency, increased ratings for residuals of full tear of the supraspinatus tendinosis of the right shoulder, residuals of partial tear of the distal supraspinatus tendon of the left shoulder, residuals of left Achilles tendonitis, residuals of a partial tear, right Achilles tendon and right Achilles tendonitis, and entitlement to earlier effective dates for distal supraspinatus tendon of the left shoulder, supraspinatus tendonitis of the right shoulder, and left Achilles tendonitis.  At his hearing before the undersigned, the Veteran withdrew these claims.  The Veteran's representative also submitted a formal withdrawal of the claims in February 2017 following the hearing.  Thus, there are no allegations of errors of fact or law for appellate consideration.  38 C.F.R. § 20.202.  The Board does not have jurisdiction to review these claims and they are therefore dismissed.

In October 2012, the Veteran filed claims for service connection for right eyelid droop and dry eyes due to status post trabeculectomy due to primary open-angle glaucoma.  The RO recharachterized the claim of glaucoma to include right eyelid droop and dry eyes.  That, however, is incorrect.  The October 2012 claims for entitlement to service connection for right eyelid droop and dry eyes due to status post trabeculectomry due to primary open-angle glaucoma are NEW claims and are REFERRED to the RO.

The issue of an initial compensable rating for coronary artery disease is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran's glaucoma required constant medication, and his right eye corrected visual acuity was 20/40 or better with early nasal step field of vision impairment for the entire period on appeal.

2. The Veteran's plantar fasciitis is etiologically related to his service-connected Achilles tendon disabilities.

3. The Veteran's right eye diplopia is not etiologically related to service, to include as secondary to antibiotic used to treat his service-connected epididymitis.

4. The Veteran's allergies, to include allergic rhinitis, hay fever, and sinusitis, are etiologically related to service.


CONCLUSIONS OF LAW

1. The criteria for an increased initial rating greater than 10 percent for service-connected right eye primary open-angle glaucoma have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.75, 4.76, 4.79, Diagnostic Code 6013 (2016).

2. The criteria for service connection for bilateral plantar fasciitis associated with Achilles tendon disabilities have been met.  38 U.S.C.A. §§ 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2016).

3. The criteria for service connection for diplopia of the right eye, to include as secondary to antibiotic used to treat service-connected epididymitis, have not been met.  §§ 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

4. The criteria for service connection for allergies, to include allergic rhinitis, hay fever, and sinusitis, have been met.  §§ 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's VA files.  In every decision, the Board must provide a statement of the reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for the Board's decision, as well as to facilitate review by the Court.  38 U.S.C. § 7104(d)(1); see Allday v. Brown, 7 Vet. App. 517, 527 (1995).  Although the entire record must be reviewed by the Board, the Court has repeatedly found that the Board is not required to discuss, in detail, every piece of evidence.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (rejecting the notion that the Veterans Claims Assistance Act mandates that the Board discuss all evidence).  Rather, the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The discussion below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake, infra.

The regulations pertinent to this decision (38 C.F.R. §§ 3.102, 3.303, 3.310, 3.321, 4.1, 4.2, 4.3, 4.7, 4.75, 4.76, 4.79, Diagnostic Code 6013) were initially provided to the Veteran in the 2010 Supplemental Statement of the Case and in the 2013 Statement of the Case.  Since he has had adequate notice of the pertinent laws, they will not be repeated here.

Pursuant to the Joint Motion, and the subsequent 2013 Board remand, the RO made attempts to locate page 14 of the May 2005 SOC.  Despite numerous attempts, the page could not be located.  However, the page was later identified as a blank page which had been removed.  See Congressionals dated September 2014.  Neither the Veteran nor his representative has raised any other issues with the duty to notify or the duty to assist.   See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  Thus, the Board need not discuss any potential issues in this regard.

Further, the Veteran has not alleged any deficiency with either of his hearings as to the duties discussed in Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010).  In this regard, the Federal Circuit ruled in Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016) that a Bryant hearing deficiency was subject to the doctrine of issue exhaustion as laid out in Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Thus, the Board need not discuss any potential Bryant problem because the Veteran has not raised that issue before the Board.

Finally, the Board notes that additional evidence was submitted after the September 2010 supplemental statement of the case and December 2013 statement of the case.  However, the Appellant submitted a waiver Agency of Original Jurisdiction (AOJ) consideration in March 2017.  Therefore, the Board can proceed with the adjudication of the appeal.  38 C.F.R. §§ 19.31, 19.37, 20.1034.


I. Increased Rating

The Veteran's service-connected right eye primary open-angle glaucoma was rated as 10 percent disabling.  He is receiving the minimum evaluation of 10 percent for primary open-angle glaucoma treated with continuous medication, which contemplates some visual impairment.

Visual impairment is rated under loss of visual acuity.  The Veteran was afforded a VA examination in July 2009.  Physical examination revealed his corrected visual acuity of 20/20 bilaterally for both near and distance vision.  In June 2011, the Veteran was afforded a VA examination to assess the severity of his glaucoma.  Physical examination showed corrected visual acuity of the right eye was 20/25+ at distance and 20/20 near, respectively.  For the left eye, corrected was 20/20 for both distance and near.  The Veteran provided a Disability Benefits Questionnaire in March 2017.  Physical examination showed he had 20/40 or better corrected distance vision in both eyes.  As the non-service-connected eye is evaluated as 20/40, the Veteran has not demonstrated significant enough visual impairment to warrant a compensable rating for loss of visual acuity.

Visual impairment can also be rated under loss of visual field.  The Veteran was diagnosed with glaucoma in October 2004 after visual field testing showed he had "repeatable early nasal step od" indicating visual field impairment.  Visual field testing conducted during the July 2009 examination showed inferior nasal step in the right eye and his left eye was full to confrontation, and he did not have scotoma or homonymous hemianopsia.  Loss of nasal half of visual field would warrant a 10 percent disability rating.  Alternatively, loss of nasal half of visual field can be rated as visual acuity of 20/50 in the affected eye; however, this would not result in a rating higher than 10 percent.  As the Veteran receives a 10 percent rating for continuous use of medication, which contemplates impaired vision, he would have to demonstrate a greater loss of visual field to warrant a higher rating.

The June 2011 examination showed a non-central inferior acute scotoma in the Veteran's right eye and no homonymous hemianopsia.  The March 2017 Disability Benefits Questionnaire (DBQ) noted the Veteran had a visual field defect, but no visual field testing was conducted and the Veteran did not have a scotoma.  Unilateral scotoma would only warrant a 10 percent evaluation if it were central and or affected at least one-quarter of the visual field.  Thus, a higher rating on the basis of a scotoma is not warranted.

Although the Veteran has been diagnosed with diplopia, he reported onset of diplopia approximately eight years prior to being diagnosed with glaucoma and has maintained his diplopia is a side effect of his use of Cipro.  Even the first recorded complaint of diplopia in February 1999 was five years prior to his diagnosis of glaucoma.  Thus, a rating under impairment of muscle function is not warranted.

The 2017 DBQ indicated he had not had incapacitating episodes due to his glaucoma, which is defined in VA's regulations as "a period of acute symptoms severe enough to require prescribed bed rest and treatment by a physician or other healthcare provider."  Further, there has been no anatomical loss of his eye.

Thus, the Veteran has not demonstrated impaired visual acuity or impaired visual field to warrant a rating greater than 10 percent.  In reaching this decision, the Board considered the doctrine of reasonable doubt.  However, since the preponderance of the evidence is against the claim, the benefit of the doubt doctrine does not apply and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

II. Service Connection

Plantar Fasciitis

The Veteran asserts that his bilateral plantar fasciitis is secondary to his service-connected Achilles tendon ruptures, which were caused by use of the antibiotic Ciprofloxacin.

Following surgery to repair his left Achilles tendon rupture, the Veteran developed pain in the plantar aspect of his left foot associated with a significant muscle mass deficit.  In 2003 and 2004, he again reported pain in the plantar region of his left foot.  In June 2010, the Veteran reported chronic bilateral foot pain due to his Achilles tendon problems.  Physical examination revealed he had hyperpronated feet with weak plantarflexors and marked pain.  He was diagnosed with chronic Achilles tendonitis and bilateral plantar fasciitis.

The Veteran was afforded a VA examination in January 2011.  The examiner opined it was less likely than not that his plantar fasciitis was etiologically related to his use of Cipro because plantar fasciitis "occurs in persons who were not treated with quinolones.  It is usually the very young and elderly that fascial, tendenos and ligamentous structures are affected by quinolones."  The Veteran submitted a nexus statement from a VA physician in March 2017.  The physician opined the Veteran's plantar fasciitis was "more than likely" caused by his Achilles tendonitis and ruptured left Achilles, which were caused by Cipro.

In comparing these opinions, greater weight may be placed on one physician's opinion than another's.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  Additionally, while the findings of a physician are medical conclusions that the Board cannot ignore or disregard, the Board is free to assess medical evidence and is not obligated to accept a physician's opinion.  Willis v. Derwinski, 1 Vet. App. 66 (1991); Wilson v. Derwinski, 2 Vet. App. 614 (1992).

The Board finds the March 2017 nexus statement to be of great probative value.  The physician reviewed the Veteran's service and post-service treatment records.  Further, unlike the January 2011 VA examiner, the physician took into consideration the Veteran's service-connected Achilles tendon disabilities, which were secondary to use of Cipro.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04.

The Board finds that the evidence in this case is in relative equipoise.  Under the benefit of the doubt standard established by Congress, when the evidence is in relative equipoise, the law dictates the Veteran prevails. Gilbert, 1 Vet. App. 49.

Diplopia

The Veteran claims service connection for diplopia of the right eye, to include as secondary to his use of Cipro to treat his service-connected epididymitis-orichitis.

Reports of medical history in September 1978 and November 1980 note no reports of double vision or eye trouble.  In an October 1989 eye exam, the Veteran denied double vision.  The Veteran first reported double vision in February 1999.  He was diagnosed with a refractive error.  He has continuously reported intermittent diplopia from February 1999 through the present.  At his October 2008 hearing, the Veteran reported noticing his double vision sometime in 1996.  VA treatment records note his diplopia began around 1994.  There is no medical evidence to suggest the Veteran's right eye diplopia began earlier than 1994.  A May 2002 VA treatment record noted there was no neurological reason for the Veteran's diplopia.  VA treatment records from October 2004 note that his diplopia is likely caused by insufficient vergence ranges.

In October 2010, the Veteran was afforded a VA examination.  The examiner opined that his diplopia was less likely than not related to service because "occasional binocular and monocular diplopia is not caused by or a result of migraine headaches.  Monocular double vision usually indicated a refractive abnormality."  The Veteran submitted a disability benefits questionnaire for his eye disabilities in March 2017.  The physician noted he reported intermittent diplopia, but stated the etiology was "unclear."  

There is no evidence to suggest the Veteran's diplopia is directly related to his active duty service.

In support of his claim, the Veteran submitted an excerpt from the Physician's Desk Reference, which listed diplopia as a side effect of Cipro.  However, the RO noted the Physician's Desk Reference also stated "[m]ost of the adverse events reported were described as mild or moderate in severity, abated soon after the drug was discontinued."  The RO concluded there was no evidence the use of Cipro causes chronic manifestations as a side effect.  The Board does not find the cited Physician's Desk Reference as probative because it neither addresses the Veteran's specific facts, nor does it provide medical evidence of a link between Cipro and the Veteran's diplopia.  There is no other medical evidence linking the Veteran's diplopia to use of Cipro.  On the contrary, the overwhelming medical evidence links his diplopia to insufficient vergence ranges.

Service connection for diplopia of the right eye, to include as secondary to his use of Cipro to treat his service-connected epididymitis-orichitis, is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against this claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53.

Allergies

Reports of medical history in September 1978 and November 1980 note no reports of hay fever, allergies, or sinus problems.  In May 1982 the Veteran reported a cough, sneezing, and tearing of the eyes and stated he thought he may be allergic to something.  He was diagnosed with hay fever and an upper respiratory infection.  Later in May 1982 he reported the same symptoms and was diagnosed with an upper respiratory infection.

Private medical records note the Veteran reported a sinus problem with runny nose and watery eyes in November 1982.  He was diagnosed with sinusitis and an upper respiratory infection.  He continued to report symptoms of sinusitis and was eventually diagnosed with chronic sinusitis/allergic rhinitis in April 1983.  Post-service VA and private treatment records show the Veteran was consistently treated for allergies, sinusitis, and allergic rhinitis.

In July 2009 the Veteran was afforded a VA examination.  The examiner opined it was less likely than not that the Veteran's sinusitis was related to service because his treatment records were silent for any lung or respiratory complaints.  Further:

[a]llergic conditions related to the lung are obstructive in nature, Veteran has no obstruction of PFTs. The etiology of Veteran's restrictive respiratory defect is speculative given the lack of known particulate exposure and as it is so mild, may be within normal limits for this Veteran or within the margin of error for normal for this Veteran.

With regard to the Veteran's allergic rhinitis, the examiner opined it was less likely than not related to service because his treatment records only noted one episode of allergic rhinitis in service, which is not indicative of a chronic condition.  Further, the Veteran's diagnosis of hay fever was later changed to an upper respiratory infection.  These opinions do not take into account the Veteran's consistent treatment for sinusitis or allergic rhinitis immediately following his separation from service in 1982.  As the July 2009 VA examination does not take into account the Veteran's diagnosis of chronic sinusitis/allergic rhinitis immediately following separation from service, the Board does not find this opinion probative.

The Veteran submitted a nexus opinion from a VA physician in March 2017.  After a review of service and post-service treatment records, the physician opined his allergic rhinitis/sinusitis was caused by or a result of exposure during military service because records showed he had a sinus problem while serving in the military.

Treatment records showing the Veteran began seeking continuous treatment for an allergic condition following separation from service provide probative evidence that his current claim of continuous symptoms of allergic rhinitis/sinusitis since service is credible.  Although the March 2017 nexus statement does not provide a detailed rationale, the Veteran's continuous treatment for an allergic condition since service supports the nexus opinion.

The Board finds that the evidence in this case is in relative equipoise.  Based on the Veteran's continuous treatment for an allergic condition since service, and the VA physician's positive nexus opinion, there is sufficient evidence to grant the claim.  Under the benefit of the doubt standard established by Congress, when the evidence is in relative equipoise, the law dictates the Veteran prevails. Gilbert, 1 Vet. App. 49.


ORDER

Entitlement to an initial increased rating greater than 10 percent for right eye primary open-angle glaucoma is denied.

Entitlement to service connection for bilateral plantar fasciitis associated with Achilles tendon disabilities is granted.

Entitlement to service connection for diplopia of the right eye, to include as secondary to antibiotic used to treat service-connected epididymitis, is denied.

Entitlement to service connection for allergies, to include allergic rhinitis, hay fever, and sinusitis, is granted.



REMAND

An August 2010 rating decision granted a noncompensable rating for coronary artery disease.  In September 2010, the Veteran submitted a notice of disagreement (NOD) expressing disagreement with the RO's handling of that issue.  The submission of an NOD confers the Board jurisdiction over these matters.  When a Veteran files a timely NOD as to a particular issue and no statement of the case (SOC) is furnished, the Board should remand, rather than refer, the claim for issuance of an SOC.  See 38 C.F.R. § 19.9(c); Manlincon v. West, 12 Vet. App. 238 (1999).  The RO has not provided a SOC on this claim, so a remand is required.  The Veteran should understand that, after the RO issues an SOC, he must timely file a substantive appeal (e.g. VA Form 9) in order to perfect his appeal and permit a decision on the merits by the Board.  See 38 C.F.R. §§ 20.200, 20.202, 20.302(b).

As the appeal is being remanded, the Veteran's VA treatment records should be updated for the file.  Any VA medical records are deemed to be constructively of record in proceedings before the Board and should be obtained prior to further review of the claims file.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the record all the Veteran's outpatient treatment records and all associated clinics from November 2013 to the present.

2. Send the Veteran an SOC with respect to the issue of entitlement to an initial compensable rating for coronary artery disease.  This claim will be considered by the Board only if a timely appeal is filed.

If the benefits sought on appeal with respect to the coronary artery disease are not granted to the Veteran's satisfaction, he and his representative should be provided an appropriate period of time for response and the RO must advise the Veteran and his representative, in writing, of the requirements for perfection of his appeal of this issue.  If a timely substantive appeal is not filed, this claim should not be certified to the Board.  If appealed, subject to the current appellate procedures, the case should be returned to the Board for further appellate consideration, if appropriate.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


